 1     BRYAN WILSON (SBN 138842)
       BWilson@mofo.com
 2     YUE LI (SBN 287280)
       YLi@mofo.com
 3     MORRISON & FOERSTER LLP
       755 Page Mill Road
 4     Palo Alto, California 94304-1018
       Telephone: 650.813.5600
 5
       C. JASON SMITH (SBN 237966)
 6     cjsmith@smplawcorp.com
       SMITH, MCDOWELL & POWELL
 7     A LAW CORPORATION
       100 Howe Avenue, Suite 208 South
 8     Sacramento, California 95825
       Telephone: 916-569-8100
 9
       Attorneys for Plaintiff and Counter-Defendant
10     CSPC DOPHEN CORPORATION and Non-
       Parties ASHLEY SMITH, CONJUPRO
11     BIOTHERAPEUTICS, INC., and YINGUI LI

12

13                                 UNITED STATES DISTRICT COURT

14                               EASTERN DISTRICT OF CALIFORNIA

15                                        SACRAMENTO DIVISION

16     CSPC DOPHEN CORPORATION,                                  No. 2:17-cv-01895-MCE-DB

17                           Plaintiff,                          AMENDED JOINT
                                                                 STIPULATION AND ORDER TO
18            v.                                                 CONTINUE HEARING ON
                                                                 PENDING DISCOVERY
19     ZHIXIANG HU, also known as SEAN HU, an                    MOTIONS
       individual,
20
                             Defendant.
21

22     ZHIXIANG HU, also known as SEAN HU, an
       individual
23
                             Counter-Claimant,
24
              v.
25
       CSPC DOPHEN CORPORATION, a New Jersey
26     Corporation,
                      Counter-Defendant.
27

28
     AMENDED JOINT STIPULATION AND ORDER TO CONTINUE HEARING ON DISCOVERY MOTIONS
     CASE NO. 2:17-CV-01895-MCE-DB
      pa-1888241
 1             Plaintiff CSPC Dophen Corporation (“CSPC Dophen”) and Defendant Sean Hu, through

 2   their counsel of record, hereby stipulate as follows:

 3             WHEREAS, on January 31, 2019, non-party Ashley Smith filed a motion to quash the

 4   subpoena issued by Dr. Hu to Wells Fargo Bank (ECF No. 149);

 5             WHEREAS, on February 7, 2019, non-party Conjupro Biotherapeutics, Inc. (“Conjupro”)

 6   filed a motion to quash the subpoena issued by Dr. Hu to JPMorgan Chase Bank (ECF No. 152);

 7             WHEREAS, on February 8, 2019, non-party Yingui Li filed a motion to quash the

 8   subpoena issued by Dr. Hu to East West Bank and HSBC Bank (ECF No. 154);

 9             WHEREAS, on February 8, 2019, Dr. Hu filed a motion to enforce subpoena against

10   JPMorgan Chase Bank (ECF No. 155);

11             WHEREAS, on February 8, 2019, ADCure Biomed Inc. filed a motion to quash the

12   subpoena issued by CSPC Dophen to JPMorgan Chase Bank (ECF No. 157);

13             WHEREAS, on February 8, 2019, Jiaying Fan filed a motion to quash the subpoena

14   issued by CSPC Dophen to JPMorgan Chase Bank (ECF No. 158);

15             WHEREAS, on February 8, 2019, Dr. Hu filed a motion to quash the subpoena issued by

16   CSPC Dophen to JPMorgan Chase Bank (ECF No. 159);

17             WHEREAS, on February 26, 2019, the Court continued the hearing of the above motions,

18   originally set for March 1, 2019 and March 8, 2019, to March 22, 2019 (ECF No. 171);

19             WHEREAS, on March 6, 2019, the Court granted attorney Jack Duran, Jr.’s substitution

20   of attorney on behalf of defendant Sean Hu and referred this matter back to the assigned District

21   Judge Morrison C. England;

22             WHEREAS, the parties have met and conferred on the above motions and agreed to the

23   following:

24             The hearing date for the above motions (ECF Nos. 149, 152, 154, and 155) shall be

25   continued to May 17, 2019 to allow the parties to additional time to meet and confer on the

26   issues;

27             The motions filed by Dr. Hu, Jiaying Fang, and ADCure Biomed Inc. (ECF Nos. 157-59)

28   be withdrawn and taken off calendar.
     AMENDED JOINT STIPULATION AND ORDER TO CONTINUE HEARING ON DISCOVERY MOTIONS
                                                                                                    1
     CASE NO. 2:17-CV-01895-MCE-DB
      pa-1888241
 1            IT IS SO STIPULATED.

 2
         Dated: March 19, 2019                           MORRISON & FOERSTER LLP
 3

 4
                                                         By:   /s/ Yue Li
 5                                                               Yue Li
 6                                                               Attorneys for Plaintiff and Counter-
                                                                 Defendant CSPC DOPHEN
 7                                                               CORPORATION and Non-Parties
                                                                 ASHLEY SMITH, CONJUPRO
 8                                                               BIOTHERAPEUTICS, INC., and YINGUI
                                                                 LI
 9

10       Dated: March 19, 2019                           DURAN LAW OFFICE
11

12                                                       By: /s/ Jack Duran, Jr.
                                                               Jack Duran, Jr.
13
                                                                 Attorneys for Defendant and Counter-
14                                                               Claimant ZHIXIANG HU and Non-Parties
                                                                 JIAYING FANG, and ADCURE BIOMED
15                                                               INC.
16

17                                                       ORDER

18            Pursuant to the parties’ stipulation, IT IS SO ORDERED.1

19
     Dated: March 20, 2019
20

21

22

23

24   DLB:6
     DB\orders\orders.civil\cspc1895.stip.cont.hrg.ord
25

26
27   1
       Prior to the hearing of any of the continued motions, the parties shall file new briefing that
     complies with the Local Rules and the undersigned’s Standard Information, and that briefing will
28   supersede any prior briefing filed in connection with those motions.
     AMENDED JOINT STIPULATION AND ORDER TO CONTINUE HEARING ON DISCOVERY MOTIONS
                                                                                                  2
     CASE NO. 2:17-CV-01895-MCE-DB
      pa-1888241
